Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings, specification, and claims, all previous objections to the disclosure are hereby withdrawn, and all previous rejections to the claims under 35 U.S.C. 112(b) are hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., hereinafter Olson (US 2015/0129698), in view of Bihn (US 8,851,408).
Regarding Claim 16, Olson discloses (Figure 2) a method for producing a material made of straw, comprising: crushing the straw ([0044] lines 1-3; the straw is crushed in processor apparatus 18), wherein the straw is crushed between at least two opposite rollers (cylindrical rolls 20, 22) rotating in opposite directions (as shown by arrows in Figure 2), wherein straw nodes of the straw are crushed during the crushing operation ([0047] lines 1-6; “kernels” is 
Olson does not disclose that the opposite rollers rotate at the same circumferential speed, but does state that modifications to the method can be made without deviating from the scope of the invention ([0014] lines 1-9). Bihn teaches (Figure 3) a method for crushing agricultural products, wherein the agricultural products are crushed between at least two opposite rollers (first and second grain crushing rollers 126, 127) rotating in opposite directions, wherein the opposite rollers each rotate at the same circumferential speed (column 7 line 65 - column 8 line 7; the teeth of the two grain crushing rollers intermesh as the rollers rotate, so they must be rotating at the same circumferential speed). In this configuration, it is only necessary for one of the opposite rollers to be connected to the driving mechanism (column 7 lines 61-65), which simplifies the design of the rollers. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Olson such that the opposite rollers each rotate at substantially the same circumferential speed, as taught by Bihn, in order to simplify the design of the rollers by only requiring one of them to be coupled to a driving mechanism.
Regarding Claim 17, Olson discloses separating stalks of the straw prior to the crushing ([0043] lines 2-6). Examiner note: the claim as set forth does not specify what is meant by 
Regarding Claim 18, Olson discloses (Figure 2) a gap width of a crushing gap (gap G) during the crushing of the straw is between 0.8 and 1.6 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gap width in the method disclosed by Olson such that it is between 0.8 and 1.6 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 19, Olson discloses (Figure 2) a gap width of a crushing gap (gap G) during the crushing of the straw is between 1.0 and 1.4 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope 
Regarding Claim 20, Olson discloses (Figure 2) a gap width of a crushing gap (gap G) during the crushing of the straw is 1.2 mm ([0055] lines 22-24). Examiner note: Olson discloses a range of gap widths which contains 1.2 mm. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular gap width that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gap width in the method disclosed by Olson such that it is 1.2 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 21, Olson discloses (Figure 4) that the rollers (cylindrical rolls 20, 22) have axis-parallel or oblique grooves (longitudinally-extending grooves 28).
Regarding Claim 22, Olson discloses comminuting straw stalks of the straw prior to the crushing ([0043] lines 2-6), wherein the crushing step is crushing the comminuted stalks ([0044] lines 1-3).
Regarding Claim 23, Olson does not disclose comminuting the straw after the crushing. Bihn teaches (Figure 3) a method for crushing agricultural products comprising crushing the agricultural products (column 4 lines 43-51), and further comprising comminuting the agricultural products after the crushing (column 7 lines 32-37; after being crushed by first and second grain crushing rollers 126, 127, the grain passes through finishing rollers 128, which further comminutes the grains). This ensures that the final product produced from the method is the correct size and has the correct appearance (column 7 lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Olson to add comminuting the straw after the crushing, as taught by Bihn, to better control the size and appearance of the final product.
Regarding Claim 24, Olson discloses (Figure 2) a device for producing a material made of straw, comprising: a crushing apparatus (processor apparatus 18) for crushing the straw, wherein the crushing apparatus has at least two opposite rollers (cylindrical rolls 20, 22) mounted rotatably about parallel rotation axes ([0055] lines 4-5), wherein the crushing apparatus is designed to crush straw nodes of the straw ([0047] lines 1-6; “kernels” is being interpreted as being analogous to “nodes” because both kernels and nodes are structures that bulge and are more resistant to crushing than the main body of the straw), and wherein the crushing apparatus is designed to drive the rollers in opposite directions (as shown by the arrows in Figure 2) and to guide the straw between the rollers ([0009] lines 8-11). Examiner structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Although the device of Olson is only explicitly disclosed as producing a feed material made of straw, because this material could also be used as an insulation material, the device disclosed by Olson is thus capable of producing an insulation material made of straw and meets this limitation of the claim.
Olson does not disclose that the rollers are driven at the same circumferential speed, but does state that modifications to the device can be made without deviating from the scope of the invention ([0014] lines 1-9). Bihn teaches (Figure 3) a device comprising a crushing apparatus having at least two opposite rollers (first and second grain crushing rollers 126, 127), wherein the crushing apparatus is designed to drive the rollers in opposite directions at the same circumferential speed (column 7 line 65 - column 8 line 7; the teeth of the two grain crushing rollers intermesh as the rollers rotate, so they must be rotating at the same circumferential speed and in opposite directions). In this configuration, it is only necessary for one of the opposite rollers to be connected to the driving mechanism (column 7 lines 61-65), which simplifies the design of the crushing apparatus. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Olson such that the opposite rollers are driven at the same 
Olson also does not disclose that there is a downstream comminution apparatus connected to the crushing apparatus. Bihn teaches (Figure 3) that in the device, a downstream comminution apparatus (finishing rollers 128) is connected to the crushing apparatus in such a way that during operation the material crushed in the crushing apparatus is fed to the downstream comminution apparatus (column 7 lines 32-37). The inclusion of this downstream comminution apparatus ensures that the final product produced from the method is the correct size and has the correct appearance (column 7 lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Olson such that a downstream comminution apparatus is connected to the crushing apparatus in such a way that during operation the straw crushed in the crushing apparatus is fed to the downstream comminution apparatus, as taught by Bihn, to better control the size and appearance of the final product.
Regarding Claim 26, Olson discloses (Figure 2) that a gap width of a crushing gap (gap G) of the crushing apparatus (processor apparatus 18) is between 0.8 and 1.6 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an 
Regarding Claim 27, Olson discloses (Figure 2) that a gap width of a crushing gap (gap G) of the crushing apparatus (processor apparatus 18) is between 1.0 and 1.4 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gap width in the device disclosed by Olson such that it is between 1.0 and 1.4 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 28, Olson discloses (Figure 2) that a gap width of a crushing gap (gap G) of the crushing apparatus (processor apparatus 18) is 1.2 mm ([0055] lines 22-24). Examiner note: Olson discloses a range of gap widths which contains 1.2 mm. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that 
Regarding Claim 29, Olson discloses (Figure 4) that the rollers (cylindrical rolls 20, 22) have axis-parallel or oblique grooves (longitudinally-extending grooves 28).
Regarding Claim 30, with reference to the aforementioned combination of Olson and Bihn, Bihn teaches (Figure 5) that the rollers (first and second grain crushing rollers 126, 127) mesh with one another in the manner of a spur gearing (column 6 line 58).
Regarding Claim 32, Olson discloses (Figure 1) that an upstream comminution apparatus (chopper apparatus 16) is connected to the crushing apparatus (processor apparatus 18) in such a way that during operation the straw comminuted in the upstream comminution apparatus is fed to the crushing apparatus ([0044] lines 1-2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Bihn as applied to Claim 24 above, and further in view of Ryan (US 3,972,484).
Regarding Claim 25, Olson does not disclose that a feed of the straw to the crushing apparatus is designed to separate stalks of the straw prior to the crushing. Ryan teaches (Figures 2 and 3) a device for comminuting straw comprising a crushing apparatus (cutter roll .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., hereinafter Olson (US 2015/0129698), in view of Vohra (US 6,105,335).
Regarding Claim 33, Olson discloses a material comprising comminuted straw ([0043] 2-6 and [0044] lines 1-3; straw is comminuted in chopper apparatus 16 and further crushed in the processor apparatus 18), wherein straw nodes of the straw are crushed ([0047] lines 1-6; “kernels” is being interpreted as being analogous to “nodes” because both kernels and nodes are structures that bulge and are more resistant to crushing than the main body of the straw). Olson does not disclose that the intended use for the comminuted straw is for a blow-in insulation material. Vohra teaches that blow-in insulation material comprising straw is known in the art (column 1 lines 59-60 and column 4 lines 29-32; “loose-fill” is known in the art to be synonymous with “blow-in”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material comprising comminuted straw disclosed by Olson as a blow-in insulation material, as taught by Vohra, because it is known in the art that comminuted straw can be used for this purpose.
Regarding Claim 34, with reference to the aforementioned combination of Olson and Vohra, Olson discloses that the blow-in insulation material consists essentially of comminuted straw ([0010] lines 7-9; the material being comminuted is only the plant stalks and kernels, thus the final product consists substantially of comminuted straw), wherein the straw nodes are crushed ([0047] lines 1-6; “kernels” is being interpreted as being analogous to “nodes” because both kernels and nodes are structures that bulge and are more resistant to crushing than the main body of the straw).

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks filed 08/18/2021, with respect to the rejection of Claim 32 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Accordingly, this rejection has been withdraw, and the 35 U.S.C. 112(f) limitation “an upstream comminution apparatus” is interpreted to have a corresponding structure of a straw mill, per page 11 lines 10-16.
Applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
In response to the Applicant’s argument on page 10 of the Remarks that the kernels disclosed by Olson are not the same as the claimed straw nodes and thus Olson does not disclose crushing nodes, Examiner respectfully disagrees. While it is true that kernels and nodes are not the same thing, they are considered to be analogous because they both have a bulging shape compared to the main body of the straw and require more force to crush. Regardless, Olson discloses that when the straw itself is crushed in the processor apparatus, the stalks are 
In response to the Applicant's argument on page 11 of the Remarks that the comminuted straw material disclosed by Olson would not be used as a blow-in insulation material, Examiner notes that the reasons provided to support this argument (e.g. presence of grains, insufficient density, and the material being “blowable”) are irrelevant to the claims because the claims as currently set forth only require the blow-in insulation material to comprise comminuted straw with crushed straw nodes and do not recite any characteristics that would make the claimed blow-in insulation material patentably distinct from the material disclosed by Olson (e.g. density/compaction achieved, size of straw pieces, exclusion of grains, or any other characteristics that could quantify/provide metes and bounds for the “blowability” of the material). Examiner notes that many of these characteristics are discussed in the specification of the instant application; however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, whether or not the comminuted straw material of Olson would be an effective blow-in insulation material is 
In response to the Applicant’s argument on pages 12-13 of the Remarks that Olson teaches away from the combination with Bihn as applied to the rejections of Claims 16 and 23, Examiner respectfully disagrees. While it is true that Olson discloses the two rollers in the crushing apparatus having differing rotational speeds, this is not the only characteristic of the disclosed invention that achieves the desired end product; Olson also discloses that the lengths of the stalk pieces, the spacing of the rollers from each other (i.e. gap width), and the size and surface structures (i.e. teeth and grooves) of the rollers all contribute to producing a comminuted straw material having the desired characteristics. Furthermore, Olson states that various aspects of the disclosed invention can be modified without deviating from the scope of the invention ([0014] lines 1-9), and Bihn provides a strong motivation for having the rollers rotate at the same speed (simplifying the configuration by only requiring one roller to be connected to the driving mechanism, see Bihn column 7 lines 61-65), so one skilled in the art would be motivated to make this modification to Olson and the combination is not improper. The rejection to Claims 16 and 24 is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725